UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                 September 19, 2012
                          Nos. 11-4540 & 12-1103

                         UNITED STATES OF AMERICA

                                          v.

                               JOEL BERBERENA,
                                        Appellant in 11-4540
                                   _____________

                         UNITED STATES OF AMERICA

                                          v.

                                 DENROY GAYLE,
                                             Appellant in 12-1103
                 (E.D. Pa. Nos. 01-cr-00363-019 & 05-cr-00357-001)

Present: RENDELL, SMITH and BARRY, Circuit Judges

      Letter Motion by Appellant Joel Berberena in 11-4540 and Appellant
      Denroy Gayle in 12-1103 to Amend the Opinion Dated 09/11/2012.

                                      Respectfully,
                                      Clerk/pdb for smw

________________________ORDER AMENDING OPINION____________________
The foregoing motion is hereby GRANTED. The precedential opinion filed on
September 11, 2012 in the above referenced cases is hereby AMENDED to reflect that
Christy Unger, Esq. “[ARGUED]” these cases on behalf of Messrs. Berberena and Gayle.
Also, please remove the word “[ARGUED]” next to Sarah S. Gannett, Esq., in the
caption of the opinion in this case.
                                        By the Court,

                                      /s/Marjorie O. Rendell
                                      Circuit Judge
Dated: September 26, 2012
Smw/cc:      Bernadette A. McKeon, Esq.
             Sarah S. Gannett, Esq.
             Brett G. Sweitzer, Esq.
                                                            A True Copy :
             Christy Unger, Esq.

                                                                   Marcia M . Waldron, Clerk